DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 3-4, and 11 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112.
	Claims 3 and 4 are rejected for new matter because while applicant has support for the movable element in to include a fulcrum in combination with the elongated body having an arc shaped opening, there is no support in applicant's figures or disclosure for the combination of the elongated body to comprise a fulcrum and an arc shaped opening as applicant attempts to claim. It appears applicant is attempting to combine embodiments without support in the figures or in the originally filed specification. This is a new matter rejection.
	Claim 11 recites in line 6 recites "the movable element is coupled to the elongate body at a fulcrum", but then goes on in line 11 goes on to recite "further comprises hinge"; however, based on applicant's disclosure there is no illustrated or disclosed embodiment that comprises "a fulcrum" on the elongate body, "an opening across its width defining a movement path of the movable element...in a plane perpendicular to the movement path of the movable element" and "the movable element further comprising a hinge". While applicant has support for the movable element to include a hinge/fulcrum and to slide within an opening of the elongate body, there is no support for the combination of a fulcrum and a hinge as applicant attempts to claim. It appears applicant is attempting to combine embodiments, similar to claims 3 and 4 above, without proper written description support. This is a new matter rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, and 8-10, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nowlin (US 0328426 A). 
	Re. Claim 1, Nowlin discloses a cosmetic applicator device (It is disclosed in line 5-7 that the applicator device is a paint brush. Paint can be considered to be a cosmetic such as with face paint), comprising: 
an elongate body (Fig. 1, labels 1-2, and 3; See Annotated Figure A of Fig. 1) having a length and a width (See Annotated Figure A of Fig. 1); 
a first applicator on one end of the elongate body (Fig. 1 shows the first applicator adjacent to label 2 where it is shown to fall on one of the many ends of the elongate body); and 
a movable element having two ends (Fig. 1, labels 4-5, 9-13; See Annotated Figure B of Fig. 1), where a first end of the movable element is coupled to the elongate body (Fig. 1 shows that the movable element (4) is coupled to the elongate body by being inserted into tubing 3), and a second end of the movable element comprises a second applicator (Fig. 1, label 12 where it shows that it is coupled to the movable element through a hinge mechanism (11)), wherein 
the elongate body comprises an opening (Fig. 1, label 3 is a component of the elongate body in which is hollow to receive the movable element (4-5, 9-13)) across the width of the elongate body (See Annotated Figure A of Fig. 1) that defines an extent of a movement path of the movable element (Lines 75-79 describes that the movable element (4-5, 9-13) moves within the defined width of the elongate body (established by label 3) by moving the movable element vertically); 
the movable element (Fig. 1, labels 4-5, 9-13; See Annotated Figure B of Fig. 1) is movable along the width of the elongate body within the opening (Lines 75-79 describes that the movable element (4-5, 9-13) moves within the defined width of the elongate body (established by label 3) by moving the movable element vertically); and 
the movable element (Fig. 1, labels 4-5, 9-13) further comprises a hinge exterior to the elongate body (Fig. 1, label 11) configured to pivot the second applicator in a plane perpendicular to the movement path of the moveable element between a first position proximate the first applicator and a second position away from the first applicator (Lines 67-69).

    PNG
    media_image1.png
    688
    781
    media_image1.png
    Greyscale

Annotated Figure A

    PNG
    media_image2.png
    408
    411
    media_image2.png
    Greyscale

Annotated Figure B
Re. Claim 6, Nowlin discloses the cosmetic applicator device of claim 1 and further discloses the movable element (Fig. 1, labels 4-5, 9-13; See Annotated Figure B of Fig. 1) comprises a rotatable coupling (Fig. 1, label 5) configured to rotate the second applicator (Lines 63-71 wherein it is describe the sleeve (5 which is considered to be the rotatable coupling) rotates in relation to the stem and as such would rotate the second applicator (denoted to be 12) which is fitted into the sleeve).  
Re. Claim 8, Nowlin discloses the cosmetic applicator device of claim 1 and further discloses a third applicator (See Annotated Figure C of Fig. 1) on an opposite end of the elongate body from the first applicator (It is found to be on an opposing end from the first applicator when the third applicator and its attachment mechanism to the elongate body is moved the furthest from the first applicator through the means of the slot (6; Lines 51-53 describes the movement of a component of the elongate body lengthwise) and as such would present the third applicator brush to be at an opposing end from the first applicator). 

    PNG
    media_image3.png
    487
    893
    media_image3.png
    Greyscale

Annotated Figure C
Re. Claim 9, Nowlin discloses the cosmetic applicator device of claim 8 and further discloses the third applicator (See Annotated Figure C of Fig. 1) comprises a blender brush (Lines 72 describes the third applicator to be a brush where paint when applied needs to be blended in to the surface and as such can be considered a blender brush).
Re. Claim 10, Nowlin discloses the cosmetic applicator device of claim 1 and further discloses one or more of the first and second applicators are detachably coupled to the cosmetic application device (Lines73-74 describes that the applicator is held therein to the cosmetic application device by means of a clamp or a set screw. By utilizing a clamping mechanism, it as such can be detachable from the cosmetic application device). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 10-12, 14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reuben (US 2232269 A) in view of Battaglia (US 7757333 B2). 
Re. Claim 1, Reuben discloses a cosmetic applicator device (Lines 6-14 wherein Reuben discloses a toothbrush. Toothbrushes are used to cosmetically to make the teeth appear more pleasing by cleaning the teeth.), comprising: 
an elongate body (Fig. 1, label 10) having a length and a width (See Annotated Figure D of Fig. 1); 
a first applicator (Fig. 3, label 32) on one end of the elongate body (Fig. 1, label 10); and 
a movable element (Fig. 3, labels 12, 16, and 26) having two ends (Fig. 3 wherein one ends is at label 16 and the other end is where label 26 would be), where a first end of the movable element is coupled to the elongate body (Fig. 5-6), and a second end of the movable element comprises a second applicator (Fig. 3, label 16), wherein 
the elongate body (Fig. 1, label 10) comprises an opening across the width of the elongate body (Fig. 6, label 28 where it shows that it’s an opening across the width of the elongate body in Fig. 1) that defines an extent of a movement path of the movable element (Lines 39-52); 
the movable element is movable along the width of the elongate body within the opening (Lines 39-52)
However, Reuben is silent to the movable element further comprising a hinge exterior to the elongate body configured to pivot the second applicator in a plane perpendicular to the movement path of the moveable element between a first position proximate the first applicator and a second position away from the first applicator.
Battaglia discloses a toothbrush in the same field of endeavor comprising an applicator (Fig. 1) with hinges (Fig. 1, label 114) configured to pivot certain sections of the applicator inwards to the center applicator section (Fig. 1, label 13B; Fig. 3) in order to reach areas in the mouth that are prone to be difficult to clean. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second applicator of Reuben to have a hinge as taught by Battaglia to improve the cleaning of the teeth and therefore also improving the appearance of the user. Further, with the applicator now having hinges configured to pivot inwards, it also provides the teaching that the movable element (as the second applicator is part of the movable element) to be in a proximate position when not bent and a distal position from the first applicator when bent. In addition, it would move the second applicator in a longitudinally and horizontally allowing the brush to also be pivoted perpendicular to the movement path of the movable element.   
Re. Claim 2, Reuben and Battaglia discloses the claimed cosmetic applicator device of claim 1 and Reuben further discloses the second applicator (Fig. 3, label 16) is moved in an arced path when the movable element coupled to the elongate body is moved across the opening across the width of the elongate body (Lines 3-19 and 39-52 discloses that the movable element would be capable of moved and turned where it would turn in an arc like path as the movable element is fitted into a cylindrical configuration which forces the movement of the movable element to follow a curve- also known as an arced- shaped path; Fig. 3-4). 
Re. Claim 3, Reuben and Battaglia discloses the claimed cosmetic applicator device of claim 1 and Reuben further discloses the movable element coupled to the elongate body is movable across the opening across the width of the elongate body in an arced motion around a fulcrum (Fig. 3, label 26) in the elongate body (Lines 3-19 and 39-52 discloses that the movable element would be capable of moved and turned where it would turn in an arc like path as the movable element is fitted into a cylindrical configuration which forces the movement of the movable element to follow a curve- also known as an arced- shaped path; Fig. 3-4).
Re. Claim 4, Reuben and Battaglia discloses the claimed cosmetic applicator device of claim 1 and Reuben further discloses the first end (where label 26 would be in Fig. 3) of the movable element (Fig. 3, labels 12, 16, and 26) is coupled to the elongate body at the fulcrum (Fig. 3, label 26).
Re. Claim 6, Reuben and Battaglia discloses the claimed cosmetic applicator device of claim 1 and Reuben further discloses the movable element (Fig. 3, labels 12, 16, and 26) comprises a rotatable coupling (Fig. 3, label 12 where it couples the second applicator of the movable element with the hinge of the element) configured to rotate the second applicator (Lines 3-19 and 39-52 discloses the movable element being moved and turned and is exemplified in Fig. 3-4. With Fig. 3-4 it shows the rotatable coupling (12) is also being rotated and subsequently rotates the second applicator). 
Re. Claim 10, Reuben and Battaglia discloses the claimed cosmetic applicator device of claim 1 and Rebuen further discloses one or more of the first and second applicators are detachably coupled to the cosmetic device (Lines 22-26 discloses that both the first and second applicators are detachable). 
Re. Claim 11, Reuben discloses a cosmetic applicator device (Lines 6-14 wherein Reuben discloses a toothbrush. Toothbrushes are used to cosmetically to make the teeth appear more pleasing by cleaning the teeth.), comprising: 
an elongate body (Fig. 1, label 10) having a length and a width (See Annotated Figure D of Fig. 1); 
a first applicator (Fig. 3, label 32) on one end of the elongate body (Fig. 1, label 10); and 
a movable element (Fig. 3, labels 12, 16, and 26), the movable element comprising a second applicator (Fig. 3, label 16)
the movable element is coupled to the elongate body at a fulcrum (Fig. 3, label 26 is the fulcrum in which couples the movable element to the elongate body) and is pivotable around the fulcrum (Lines 39-52); 
the elongate body (Fig. 1, label 10) comprises an opening across the width of the elongate body (Fig. 6, label 28 where it shows that it’s an opening across the width of the elongate body in Fig. 1) that defines an extent of a movement path of the movable element (Lines 39-52); 
the movable element is movable along the width of the elongate body within the opening (Lines 39-52)
However, Reuben is silent to the movable element further comprising a hinge exterior to the elongate body configured to pivot the second applicator in a plane perpendicular to the movement path of the moveable element between a first position proximate the first applicator and a second position away from the first applicator.
Battaglia discloses a toothbrush in the same field of endeavor comprising an applicator (Fig. 1) with hinges (Fig. 1, label 114) configured to pivot certain sections of the applicator inwards to the center applicator section (Fig. 1, label 13B; Fig. 3) in order to reach areas in the mouth that are prone to be difficult to clean. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second applicator of Reuben to have a hinge as taught by Battaglia to improve the cleaning of the teeth and therefore also improving the appearance of the user. Further, with the applicator now having hinges configured to pivot inwards, it also provides the teaching that the movable element (as the second applicator is part of the movable element) to be in a proximate position when not bent and a distal position from the first applicator when bent. In addition, it would move the second applicator in a longitudinally and horizontally allowing the brush to also be pivoted perpendicular to the movement path of the movable element.   
Re. Claim 12, Reuben and Battaglia discloses the claimed cosmetic applicator device of claim 11 and Reuben further discloses the second applicator is moved in an arced path when the movable element is pivoted around the fulcrum (Lines 39-52, see rejection for claim 11 above). 
Re. Claim 14, Reuben and Battaglia discloses the claimed cosmetic applicator device of claim 11 and Reuben further discloses the movable element (Fig. 3, labels 12, 16, and 26) comprises a rotatable coupling (Fig. 3, label 12 where it couples the second applicator of the movable element with the hinge of the element) configured to rotate the second applicator (Lines 3-19 and 39-52 discloses the movable element being moved and turned and is exemplified in Fig. 3-4. With Fig. 3-4 it shows the rotatable coupling (12) is also being rotated and subsequently rotates the second applicator).
Re. Claim 18, Reuben and Battaglia discloses the claimed cosmetic applicator device of claim 11 and Reuben further discloses one or more of the first and second applicators are detachably coupled to the cosmetic device (Lines 22-26 discloses that both the first and second applicators are detachable).
Re. Claim 19, Reuben and Battaglia discloses the claimed cosmetic applicator device of claim 1 and Reuben further discloses a portion of the movable element (Fig. 3, label 12) is rotatable for orienting the second applicator (Lines 3-19 and 39-52, see rejection for claim 6 above)
Re. Claim 20, Reuben and Battaglia discloses the claimed cosmetic applicator device of claim 11 and Reuben further discloses a portion of the movable element (Fig. 3, label 12) is rotatable for orienting the second applicator (Lines 3-19 and 39-52, see rejection for claim 14 above)
Claim(s) 8-9 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reuben (US 2232269 A) in view of Battaglia (US 7757333 B2) and Delatour (US 4731896 A).
	Re. Claim 8, Reuben and Battaglia discloses the claimed cosmetic applicator device of claim 1 but are silent to a third applicator on an opposite end of the elongate body from the first applicator. 
	Delatour discloses a tooth brush (Fig. 1) in the same field of endeavor comprising a first applicator (Fig. 1, label 27) on one end of the elongate body (Fig. 1, labels 3 and 5), a second applicator (Fig. 12, label 28) and a third applicator (Fig. 1, label 33) found on the opposite end of the elongate body in order to reduce the need of having multiple apparatuses with these different applicators as it consolidates it into one apparatus. 
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elongate body of Reuben and Battaglia to have a third applicator on the other end opposing the first applicator as taught by Delatour to have various brushes in one apparatus. 
	Re. Claim 9, Reuben, Battaglia, and Delatour discloses the claimed cosmetic applicator device of claim 8 and Delatour further discloses the third applicator being a blender brush (Col. 3, line 3 discloses that label 33 where it is fully capable of being used to blend oral composition to the teeth or to the gum area). 
Re. Claim 16, Reuben and Battaglia discloses the claimed cosmetic applicator device of claim 11 but are silent to a third applicator on an opposite end of the elongate body from the first applicator. 
	Delatour discloses a tooth brush (Fig. 1) in the same field of endeavor comprising a first applicator (Fig. 1, label 27) on one end of the elongate body (Fig. 1, labels 3 and 5), a second applicator (Fig. 12, label 28) and a third applicator (Fig. 1, label 33) found on the opposite end of the elongate body in order to reduce the need of having multiple apparatuses with these different applicators as it consolidates it into one apparatus. 
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elongate body of Reuben and Battaglia to have a third applicator on the other end opposing the first applicator as taught by Delatour to have various brushes in one apparatus. 
	Re. Claim 17, Reuben, Battaglia, and Delatour discloses the claimed cosmetic applicator device of claim 16 and Delatour further discloses the third applicator being a blender brush (Col. 3, line 3 discloses that label 33 where it is fully capable of being used to blend oral composition to the teeth or to the gum area). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6, 7-12, 14, and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
Song (US 20220192353 A1) discloses an applicator brush that has a movable element moving in an arc movement.  
Wilkins (US 5070569 A) discloses a brush presenting a movable element. 
Cook (US 5319824 A) discloses a brush presenting a movable element that moving side to side and provides an arc movement. 
Ossai (US D869173 S) discloses an applicator comprising three brushes wherein two brushes are found to be movable by a hinge to create an arc movement. 
Xi (US 9462877 B2) discloses a toothbrush with fulcrums that would bend portions of the brush inwards. 
Gary (US 3188672 A) discloses a toothbrush with fulcrums that would bend portions of the brush inwards.
Cann (US 6514445 B1) discloses a toothbrush with fulcrums that would bend portions of the brush inwards.
Van Gelder (US 6219874 B1) discloses a toothbrush with fulcrums that would bend portions of the brush inwards.
Klinkhammer (US 5228466 A) discloses a toothbrush comprising three applicators that are bent towards one another by a fulcrum or hinge.
Wagner (US 6247477 B1) discloses a dental appliance that teaches toothbrush heads being detachable. 
Gekhter (US 5934295 A) discloses a dental appliance that teaches toothbrush heads being detachable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        9/9/2022